DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-23 are pending in the application. 

Drawings
The drawings are objected to for the following informalities:
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first object” and the “second object” of claims 1, 7, and 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 10, 12-13, 15, 18, 20-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Carmany (US Patent 1,013,531) in view of De Bie (US Patent 3,036,354).
	Re Claim 1:  Carmany discloses a flexible attachment for attaching and detaching material (for example, as shown for curtain 16) to a c-channel (2) between a first object (for example, 7; Fig. 1) attached to the c-channel and a second object (for example, 9) attached to the c-channel (2), the c-channel having a c-channel groove (undercut groove 13) of the type having an aperture (the opening into the undercut groove 13; see Examiner-Annotated Figs. 3 and 4 below) of a first dimension (D1; see Examiner-Annotated Figs. 3 and 4 below) along the length of the c-channel groove between ends of the c-channel groove comprising: 
a fastening element (18) with a second dimension (D2; see Examiner-Annotated Figs. 3 and 4 below) that is greater than the first dimension (D1); and 
a material (curtain 16) connected to the fastening element (18) that is to be attached or detached to the c-channel groove (13) between the first object (7; Fig. 1) and the second object (9), whereby the material (16) is attached to the c-channel groove (13) when the fastening element (18) is secured in the c-channel groove and the material is detached from the c-channel groove when the fastening element is removed from the c-channel groove; 
wherein upon applying a force to the fastening element, the fastening element is in a biased and compressed state (when the springs 18 are inserted into the undercut groove 13; 
wherein the first object (7; Fig. 1) is attached to the c-channel groove (13) on a first side (in this case, the left-hand side, as shown in Fig. 1) of the point along the c-channel groove (13) and the second object (9) is attached to the c-channel groove on a second side (in this case, the left-hand side, as shown in Fig. 1) of the point along the c-channel groove (13); and 
wherein upon restoring the biased fastening element (18) toward the second dimension (D2), it is secured in the c-channel groove (13; see Fig. 3) and the material (16) connected to the fastening element is attached to the c-channel groove (13) between the first object (7) and the second object (9).

Carmany does not explicitly disclose that the fastening element is a coil-shaped element.
De Bie teaches the use of a flexible attachment for attaching and detaching material (6) to a c-channel groove (7) of the type having an aperture (at the “restricted throat” of groove 7) of a first dimension comprising: a fastening element (8) with a second dimension that is greater than the first dimension; and a material (6) secured within the c-channel groove by the fastening element (8); and further wherein upon applying a force (by wedging of the helical coil spring through the restricted throat of the groove 7; see Col. 2 lines 46-54) to the coil-shaped element (8), the fastening element is in a biased and compressed state such that it is navigable through the aperture (at the “restricted throat” of groove 7) of the c-channel groove (7) at a point along the c-channel groove and positionable such that at least a portion of the biased fastening element is in the c-channel groove (see Fig. 1); and wherein upon restoring (see Col. 4 line 20; claim 1) the biased fastening element (8) toward the second dimension, it is secured in the c-channel groove (7); and further wherein the fastening element is a coil-shaped element, for the 
In addition, Examiner notes that it has been held that a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [discussed in MPEP 2144.04].
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Carmany such that the fastening element is a coil-shaped element, as taught by De Bie, for the purpose of ensuring a snug fit within the c-channel groove and, additionally to provide a fastener with no sharp edges so as to protect the material from tearing, and since such a modification would involve a change in shape within the skill of the art.  

    PNG
    media_image1.png
    383
    874
    media_image1.png
    Greyscale

Re Claim 2:  Carmany, as modified in view of De Bie above, discloses a flexible attachment wherein the coil-shaped element comprises a material that is resiliently compressible in response to the applied force.
Re Claim 5:  Carmany, as modified in view of De Bie above, discloses a flexible attachment wherein the coil-shaped element further comprises material that is disposable 
Re Claim 6:  Carmany further discloses a flexible attachment wherein the c-channel groove (13) further comprises an interior groove (see Fig. 3) with a third dimension that is greater than the first dimension (D1; see above), 
Carmany fails to explicitly discloses wherein the second dimension (D2; see above)) is greater than the third dimension.
De Bie further teaches the use of a flexible attachment wherein the c-channel groove (7) further comprises an interior groove (at the widened portion of groove 7, relative to the “restricted throat” thereof) with a third dimension that is greater than the first dimension (at the “restricted throat” of groove 7), and wherein the second dimension (of unbiased coil-shaped element 8) is greater than the third dimension (see Figs. 3 and 4 especially), for the purpose of ensuring a snug fit within the c-channel groove.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Carmany such that the second dimension is greater than the third dimension, as taught by De Bie, for the purpose of ensuring a snug fit within the c-channel groove.
Re Claim 7:  Carmany discloses a method of installing a flexible attachment within a c-channel (2) between a first object (for example, 7; Fig. 1) attached to the c-channel and a second object (for example, 9) attached to the c-channel (2), the c-channel having a c-channel groove (undercut groove 13) of the type having an aperture (the opening into the undercut groove 13; see Examiner-Annotated Figs. 3 and 4 above) of a first dimension (D1; see Examiner-Annotated Figs. 3 and 4 below) along the length of the c-channel groove between ends of the c-channel groove comprising: 

connecting a material (curtain 16) to the fastening element that is to be attached or detached to the c-channel groove (13) between the first object (7; Fig. 1) and the second object (9), whereby the material is attachable to the c-channel groove by securing of the fastening element (18)  in the c-channel groove (13) and the material is detachable from the c-channel groove by removal of the fastening element (18) from the c-channel groove; 
applying a force to the fastening element (18) such that it is in a biased and compressed state (when the springs 18 are inserted into the undercut groove 13; see page 1, lines 83-104) having a dimension that is less than or equal to the first dimension (D1; see above) of the aperture; 
navigating the biased fastening element (18) into the aperture of the c- channel groove (13) at a point along the c-channel groove between the ends of the c-channel groove, the first object being attached to the c-channel groove on a first side (in this case, the left-hand side, as shown in Fig. 1) of the point along the c-channel groove (13) and the second object (9) is attached to the c-channel groove on a second side (in this case, the left-hand side, as shown in Fig. 1) of the point along the c-channel groove (13);  {00501/004681-US2/02363646.1}4Docket No.: 00501/004681-US2 (PATENT) 
positioning the biased fastening element (18) such that at least a portion of the biased fastening element is within the c-channel groove (13); and 
restoring the biased fastening element (18) to its second dimension such that fastening element is secured in the c-channel groove (13) and the material (16) connected to the fastening element (18) is attached to the c-channel groove (13) between the first object (7) and the second object (9).

Carmany does not explicitly disclose that the fastening element is a coil-shaped element.
De Bie teaches the use of a flexible attachment for attaching and detaching material (6) to a c-channel groove (7) of the type having an aperture (at the “restricted throat” of groove 7) of a first dimension comprising: a fastening element (8) with a second dimension that is greater than the first dimension; and a material (6) secured within the c-channel groove by the fastening element (8); and further wherein upon applying a force (by wedging of the helical coil spring through the restricted throat of the groove 7; see Col. 2 lines 46-54) to the coil-shaped element (8), the fastening element is in a biased and compressed state such that it is navigable through the aperture (at the “restricted throat” of groove 7) of the c-channel groove (7) at a point along the c-channel groove and positionable such that at least a portion of the biased fastening element is in the c-channel groove (see Fig. 1); and wherein upon restoring (see Col. 4 line 20; claim 1) the biased fastening element (8) toward the second dimension, it is secured in the c-channel groove (7); and further wherein the fastening element is a coil-shaped element, for the purpose of ensuring a snug fit within the c-channel groove and, additionally to provide a fastener with no sharp edges so as to protect the material from tearing (“since the coil spring is a helix and has no sharp edges, the tendency to tear the cloth is minimized”; see Col. 3 lines 29-31).
In addition, Examiner notes that it has been held that a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [discussed in MPEP 2144.04].
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Carmany such that the fastening element is a coil-shaped element, as taught by De Bie, for the purpose of ensuring a snug fit within the c-channel groove and, additionally to provide a fastener with no sharp edges so as to protect the material from tearing, and since such a modification would involve a change in shape within the skill of the art.  
Re Claim 10:  Carmany, as modified in view of De Bie above, discloses a method wherein the force applied resiliently compresses the coil-shaped element.
Re Claims 12-13:  De Bie further teaches the use of a method further comprising extending a portion of the coil-shaped element (8) outside of the aperture (when removing the coil-shaped element 8, which is “readily removable”; see Col. 2 line 10) (as is required by claim 12); and further comprising removing (see Col. 2 line 10) the flexible attachment from the c-channel groove (7) by pulling on the portion of the coil-shaped element that is extended outside of the aperture (as is required by claim 13).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Carmany such that it further comprises extending a portion of the coil-shaped element outside of the aperture (as is required by claim 12); and further comprising removing the flexible attachment from the c-channel groove by pulling on the portion of the coil-shaped element that is extended outside of the aperture (as is required by claim 13), as taught by De Bie, for the purpose of more easily and securely attaching the material to the c-channel groove, such that the material can be secured within the c-channel groove, for example, even if the ends of the c-channel groove are not accessible.
Re Claim 15:  Carmany discloses a method of installing a flexible attachment within a c- groove (undercut groove 13) of the type having an aperture (the opening into the undercut groove 13; see Examiner-Annotated Figs. 3 and 4 above) of a first dimension (D1; see Examiner-Annotated Figs. 3 and 4 below) along the length of the c-channel groove between ends of the c-channel groove and an interior (see Fig. 3) of a third dimension that is greater than the first dimension comprising: 
providing a resilient, fastening element (18) having a second dimension (D2; see annotated Figs. 3 and 4above) that is greater than the first dimension (D1), wherein the fastening element is in the second dimension when in a native, unbiased state; 
connecting a material (curtain 16) to the fastening element that is to be attached or detached to the c-channel groove (13) between the first object (7; Fig. 1) and the second object (9), whereby the material is attachable to the c-channel groove by securing of the fastening 
applying a force to the fastening element (18) such that it is in a biased and compressed state (when the springs 18 are inserted into the undercut groove 13; see page 1, lines 83-104) having a dimension that is less than or equal to the first dimension (D1; see above) of the aperture; 
navigating the biased fastening element (18) into the aperture of the c- channel groove (13) at a point along the c-channel groove between the ends of the c-channel groove,
 positioning the biased fastening element (18) such that at least a portion of the biased fastening element (18) is within the c-channel groove (13; see Fig. 3); and
restoring the biased fastening element (18) toward the second dimension (D2; see above) so that the restored fastening element (18) expands to the third dimension (see Fig. 3) and is frictionally seated against the interior of the c-channel groove (13).

Carmany does not explicitly disclose that the fastening element is a coil-shaped element; and wherein the restored coil-shaped element being prevented from expanding to the second dimension as a result of the second dimension being greater than the third dimension of the interior of the c-channel groove.
De Bie teaches the use of a flexible attachment for attaching and detaching material (6) to a c-channel groove (7) of the type having an aperture (at the “restricted throat” of groove 7) of a first dimension comprising: a fastening element (8) with a second dimension that is greater than the first dimension; and a material (6) secured within the c-channel groove by the fastening element (8); and further wherein upon applying a force (by wedging of the helical coil spring through the restricted throat of the groove 7; see Col. 2 lines 46-54) to the coil-shaped element (8), the fastening element is in a biased and compressed state such that it is navigable through the aperture (at the “restricted throat” of groove 7) of the c-channel groove (7) at a point along 
In addition, Examiner notes that it has been held that a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [discussed in MPEP 2144.04].
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Carmany such that the fastening element is a coil-shaped element; and wherein the restored coil-shaped element being prevented from expanding to the second dimension as a result of the second dimension being greater than the third dimension of the interior of the c-channel groove, as taught by De Bie, for the purpose of ensuring a snug fit within the c-channel groove and, additionally to provide a fastener with no sharp edges so as to protect the material from tearing, and since such a modification would involve a change in shape within the skill of the art.  
Re Claim 18:  Carmany, as modified in view of De Bie above, discloses a method wherein the force applied resiliently compresses the coil-shaped element.
Re Claims 20-21:  De Bie further teaches the use of a method further comprising extending a portion of the coil-shaped element (8) outside of the aperture (when removing the coil-shaped element 8, which is “readily removable”; see Col. 2 line 10) (as is required by claim 20); and further comprising removing (see Col. 2 line 10) the flexible attachment from the c-channel groove (7) by pulling on the portion of the coil-shaped element that is extended outside of the aperture (as is required by claim 21).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Carmany such that it further comprises extending a portion of the coil-shaped element outside of the aperture (as is required by claim 20); and further comprising removing the flexible attachment from the c-channel groove by pulling on the portion of the coil-shaped element that is extended outside of the aperture (as is required by claim 21), as taught by De Bie, for the purpose of more easily and securely attaching the material to the c-channel groove, such that the material can be secured within the c-channel groove, for example, even if the ends of the c-channel groove are not accessible.
Re Claim 23:  Carmany, as modified in view of De Bie above, discloses the use of a method, wherein navigating the biased coil-shaped element into the aperture of the c-channel groove comprises navigating the biased coil-shaped element into the aperture of the c-channel groove (13; Carmany Figs. 1-3) between a first object (7) attached to the c-channel groove and a second object (9) attached to the c-channel groove, such that upon the restoring of the biased coil-shaped element toward the second dimension, the material (16) connected to the coil-shaped element is attached to the c-channel between the first object and the second object.

Claims 3, 9, 11, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carmany (US Patent 1,013,531) in view of De Bie (US Patent 3,036,354), as applied to claims 1-2, 5-7, 10, 12-13, 15, 18, 20-21, and 23 above, and further in view of Bohlen (US Patent 7,438,115).
Re Claims 3, 11, and 19:  Carmany, as modified in view of De Bie above, discloses a flexible attachment/method significantly as claimed except wherein the coil-shaped element and the material are connected in a threaded connection (as is required by claim 3); and/or wherein claims 11 and 19).
Bohlen teaches the use of a flexible attachment (see Fig. 3D) for attaching and detaching material to a c-channel groove (15) of the type having an aperture (19) of a first dimension comprising: a coil-shaped element (23) with a second dimension that is greater than the first dimension; and a material (27; see Figs. 2 and 3A) connected to the coil-shaped element (23); wherein the coil-shaped element is positionable such that at least a portion of the coil-shaped element (23) is in the c-channel groove (15); and further wherein the coil-shaped element (23) and the material (27) are connected in a threaded connection (see Fig. 3C); and further discloses a method of installing wherein the connecting step connects the coil-shaped element (23) and the material (27) by threading (see Fig. 3C) through the material (27), for the purpose of ensuring a secure connection between the material and the flexible attachment.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device/method of Carmany such that the coil-shaped element and the material are connected in a threaded connection (as is required by claim 3); and/or wherein the connecting step connects the coil-shaped element to the material by threading through the material (as is required by claims 11 and 19), as taught by Bohlen, for the purpose of ensuring a secure connection between the material and the flexible attachment.
Re Claims  9 and 17:  Bohlen further teaches the use of a method of installing further comprising reinforcing (for example, by providing top border line 73; see Fig. 3C) the material (27) before or after the connecting step to prevent ripping from the coil-shaped element, for the purpose of protecting the material.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the method of Carmany such that it further comprises reinforcing the material before or after the connecting step to prevent ripping from the coil-claims 9 and 17), as taught by Bohlen, for the purpose of protecting the material.

Claims 4, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Carmany (US Patent 1,013,531) in view of De Bie (US Patent 3,036,354), as applied to claims 1-2, 5-7, 10, 12-13, 15, 18, 20-21, and 23 above, and further in view of Baumgras (US Patent 3,711,917).
Re Claims 4, 8, and 16:  Carmany, as modified in view of De Bie above, discloses a flexible attachment/method significantly as claimed except wherein the coil-shaped element further comprises a coating (as is required by claim 4); and/or further comprising coating the coil-shaped element prior to the connecting step (as is required by claims 8 and 16).
Baumgras teaches the use of a coil-shaped element (10) wherein the coil-shaped element further comprises a coating (12), for the purpose of providing surface protection for the coil-shaped element.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device/method of Carmany such that the coil-shaped element further comprises a coating (as is required by claim 4); and further comprising coating the coil-shaped element prior to the connecting step (as is required by claims 8 and 16), as taught by Baumgras, for the purpose of providing surface protection for the coil-shaped element.

Allowable Subject Matter
Claims 14 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678